Citation Nr: 0430506	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis A, B, and C.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
hepatitis A, B, and C, and assigned a noncompensable 
evaluation, effective October 24, 2001.

In his July 2002 notice of disagreement, the veteran stated 
that he was unable to work due to his hepatitis symptoms and 
his back disability.  He appears to be raising a claim of 
total disability rating based on individual unemployability 
by reason of service-connected disability.  This issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his August 2004 hearing, the veteran testified that his 
hepatitis symptoms had worsened since his last VA examination 
in June 2003.  He complained of pain, yellow eyes, yellow 
urine, nausea and fatigue.  He also stated that he had no 
energy and tired easily.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA examination to assess 
the current severity of his service-
connected hepatitis A, B, and C.  The 
claims folder must be made available for 
review in connection with the 
examination. 

2.  The AMC or RO should then 
readjudicate the claim, and if the issue 
remains denied, issue a supplemental 
statement of the case.  If otherwise in 
order, the claims folder should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



